SEPAEATE CONCUSSING OPINION.
GEAVES, J.
I concur in the result of the opinion by our learned commissioner, and in the opinion itself, except the following language:
“Since railways measure the distance from mile to mile by the number of telegraph pole's, directing public attention to the system and its resulting information by painting upon the poles, and .a nomenclature has come into general use in which ‘telegraph poles’ and ‘car lengths’ are used as units of distance, the courts may assume, without subjecting themselves to the imputation of arrogance, that a telegraph pole ordinarily represents a distance of as much as one hundred and fifty feet; so that, interpreting the statement of Mr. Carleton into the latter terms, it is safe to say that it means that the engineer whistled to alarm Mr. Lueders when he was yet three hundred feet away, and that he put the air on his brakes in emergency a hundred and fifty feet away.”
This language is in effect announcing that we will take judicial notice of the fact that telegraph poles are not set less then 150 feet apart. This is a matter of proof and there is no proof in the record. We can’t judicially know this fact, and as to the foregoing language I dissent. Lamm, J., concurs in these views.